Allowance
	Claims 1-18 have been deemed patentable. 
The specific limitations of “a first substrate having a first material; a second substrate having a second material the same as the first substrate; and an interlayer havinq a different material than the first and second substrates” in Claim 1, and similarly in Claim 18, are not anticipated or made obvious by the prior art of record in the examiner’s opinion.  
For example, Chang et al. (US Publication 2017/0274627) (from applicant’s IDS filed 09/26/2021) discloses a window substrate for protecting an electronic display device, the window substrate comprising: a first substrate 200; a second substrate 260; and an interlayer 206a (paragraph 0104) having opposed sides disposed between the first substrate and the second substrate, with one side of the interlayer being in contact with the first substrate, and the other side of the interlayer being in contact with the second substrate, wherein the first substrate has a first thickness 202, the second substrate has a second thickness 222 + 242, and the interlayer 206a has a third thickness (shown in Figure 2 and described in paragraph 0099), and wherein the sum of the first thickness, the second thickness, and the third thickness is about 190 micrometer or less (See Figure 4 and associated description, where these thicknesses, tg/to/tp, plus also the 25 micrometer interlayer as described in paragraph 0099, may add up to be 190 micrometers or less).   
However, Chang does not disclose “a first substrate having a first material; a second substrate having a second material the same as the first substrate; and an interlayer havinq a different material than the first and second substrates.” 

Furthermore, an assignee and inventor search was performed in order to identify documents with possible double patenting issues.  Applicant filed a terminal disclaimer on 07/13/2022 overcoming the obvious type double patenting rejection from the prior office action.  No other documents with conflicting claims have been found.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907. The examiner can normally be reached Monday through Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571 272 1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADRIAN S WILSON/Primary Examiner, Art Unit 2841